DETAILED ACTION

RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 03/04/2021 has been entered.
Claim Objections
Applicant’s amendments overcome the claim rejection in the office action of 12/04/2020. Thus the claim objections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, 13, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN-201710459592.7, English Translation: Han (US 2020/0120547, hereinafter, Han) in view of 3GPP TSG-RAN WG2 #100 (IDS submitted 9/5/2020, hereinafter 3GPP) and further in view Palenius (US 2016/0360537).

Referring to claim 1, Han discloses a method for wireless communication (Abstract, FIG. 1-3 and par. 4, “A cell reselection method includes generating, by a radio access network device, cell reselection information,”), comprising:
Par. 7, “sending, by the radio access network device, the cell reselection information to a terminal device, where the cell reselection information is used by the terminal device to perform cell reselection”, “generating, by a radio access network device, cell reselection information, where the cell reselection information includes an identifier of at least one carrier frequency and an identifier of a network slice supported by each of the at least one carrier frequency; and sending, by the radio access network device, the cell reselection information to a terminal device”. Note that the network device sends to the terminal device the cell reselection information, thus the terminal device obtains the cell reselection information. Further, note that the cell reselection parameter includes a parameter as an identifier of at least one carrier frequency and a parameter as an identifier of a network slice, thus, the cell reselection information is equivalent to the mobility control parameter. See also Par. 14 and 17) for performing cell reselection in an inactive state (Par. 100, 85, 4, “when performing cell reselection based on the cell reselection information, the terminal device in the idle state or the inactive state may perform cell reselection based on the network slice supported by the terminal device and the network slice supported by each carrier frequency”, “When the terminal device in the idle state or the inactive state performs cell reselection, the terminal device reselects, based on the cell reselection information”. Note that the cell reselection information is used by the terminal when the terminal performs cell reselection in inactive or idle state. Further, note that the claim language does not explicitly state the terminal device actually uses the control parameter. The phrase, “for performing cell reselection does not positively assert that terminal actually performs the reselection.  Han clearly shows that the resection information (equivalent to reselection parameter) is used in the cell reselection by the terminal in inactive state),
wherein obtaining, by a terminal device, a mobility control parameter for performing cell reselection in an inactive state comprises: receiving, by the terminal device, a radio resource control (RRC) connection release message sent by the network device (Par. 14, “the radio access network device adds the cell reselection information to the RRC connection release message”. Par. 23, 24, “device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”), 
and the RRC connection release message carries the mobility control parameter and  obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message (Han, Par. 14, 24, 36, 48, 100, “the radio access network device adds the cell reselection information to the RRC connection release message”, “the terminal device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”. Par. 100, “performing cell reselection based on the cell reselection information”. Note that the RRC connection Release message is used to carry the cell reselection information, which reads on RRC connection release message carries the mobility control parameter. Further note that terminal uses the cell reselection information for reselecting a cell in inactive state as disclosed in paragraph 100). 
Han is not relied on for disclosing wherein the RRC connection release message is used to instruct the terminal device to enter the inactive state, and the RRC connection release message.
In an analogous art, 3GPP discloses wherein the RRC connection release message is used to instruct the terminal device to enter the inactive state (Page 4, lines 4-6, “For connected to INACTIVE RRC transition, the RRC Connection Release kind of message . . . can include . . . suspension/inactivation indication”. Also page 4, lines 11, “the UE . . . transits to RRC_INACTIVE”.  Note that the network sends an indication to become inactive to the UE and the UE transits to inactive state. Thus, the indication serves as instruction to the UE to enter inactive state). 3GPP further discloses wherein the additional features of obtaining, by a terminal device, a mobility control parameter for performing cell reselection in an inactive state comprises: receiving, by the terminal device, a radio resource control (RRC) connection release message sent by the network device (FIG. 3, note in figure 3 that the arrow show transmission from the network to the UE. Further, the arrow represents receiving by UE the “kind of RRCConnectionRelease” 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Han by incorporating the teachings of 3GPP such that the device terminal receives RRC connection release message that includes instructions for  the terminal device to enter the inactive state because the RRC connection Release is the most common way of transmitting instructions during RRC signaling. Additionally, the RRC connection release message is specifically for the instructions to the UE to release connection or to enter inactive state, thus, it would be efficient to sending instruction to enter inactive state in RRC signaling that is specifically made for such instructions. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device;
wherein the decision parameter of the mobile state of the terminal device comprises: a time
window T-CRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection.
In an analogous art, Palenious disclose: 
wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device (at least Par. 57, “Speed dependent scaling of reselection parameters … used whereby the UE counts reselections during a configurable time period”. Note that based on broad interpretation, the prior art needs to teach only one of the parameters in the case,  scaling parameter.  The prior art’s Speed dependent scaling of reselection parameter is equivalent to scaling parameter. Therefore, from the two parameters “decision parameter” and “scaling parameter” only the scaling parameter is considered in the rejection because of alternative claim language “one of the following”);
wherein the decision parameter of the mobile state of the terminal device comprises: a time
window TCRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection (Par. 57, Note that since the claim language has alternative language format “one of the following: “decision parameter” and “scaling parameter”, and the rejection is based on the alternative language “scaling factor”, therefore, the rejection is applied on the details of the scaling factor and wherein the scaling parameter is a scaling factor used in cell selection and reselection. The details of decision parameter is not given weight in the rejection. Now, with regards to “wherein the scaling parameter is a scaling factor used in cell selection and reselection”, paragraph 57 discloses “Speed dependent scaling of reselection parameters may be used whereby the UE counts reselections during a configurable time period. . . Based on this determination, the UE may determine that it is in a medium or high mobility state ” and Par. 58 lines 1-4, “When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters”, and lines 4-6, “scaling factors 0.25, 0.5, 0.75, or 1.0 may be applied”.  Additionally, Par. 61 provides further details. However, the disclosures of Par. 57 and 58 is sufficient to read on the limitation “wherein the scaling parameter is a scaling factor used in cell selection and reselection”.)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Palenius such that scaling parameter are used as the criteria for cell reselection, because these parameters informs the device terminal perform cell selection when it is most efficient, therefore, preventing ping-pong effect and also preventing unnecessary cell selection when the terminal is at a very fast speed. Therefore, providing an efficient cell selection scheme. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 4, the combination of Han/3GPP/Palenius discloses the method according to claim 1, wherein obtaining, by the terminal device, a mobility control parameter for recovering a radio resource control (RRC) connection in the inactive state, comprises:
obtaining, by the terminal device, the mobility control parameter from a system broadcast message (Han, Par. 8, “the radio access network device may send the cell reselection information to the terminal device in the following manner :  broadcasting the cell reselection information to the terminal device”. Par. 16, “broadcasting the cell reselection information to the terminal device; or broadcasting, ”).
Referring to claim 6, the combination of Han/3GPP/Palenius discloses the method according to claim 1, and further discloses the RRC connection release message comprises an indication or a release cause value for instructing the terminal device to enter the inactive state (3GPP, Page 4, lines 5-7, “RRC Release . . . message includes . . . cause information . . . and optionally (c) . . . indication ”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of 3GPP such that the device terminal receives cause information and/or inactivation indication, because such information would instruct the device terminal to comply with the instructions for cell reselection. Additionally, such control signals are used to inform the terminal of the rules and other information for smooth and efficient cell reselection. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 7, Han discloses a terminal device (FIG. 5, “terminal device 50”, Abstract, FIG. 1-3 and par. 167, and Par. 4, “A cell reselection method includes generating, by a radio access network device, cell reselection information”), comprising:
a memory, a processor (FIG. 5, Par. 167, “processor 501, a memory 502”);
an input interface and an output interface (FIG. 5, Par. 167, “processor 501, the memory 502, and the transceiver 503”, “network interface”, Par. 168, 172, “network interface”, “interface 504 is configured to perform data communication between the radio access network device 50 and another device. The network interface 504 may be a wired interface or a wireless interface”. Note that the network interface provides inbound data and outbound data between the terminal and the network, thus, it reads on the input and output interfaces. Alternatively, the transceiver provides transmitting interface and receiving interface, thus, it could also be read on the input and out interfaces), 

obtain a mobility control parameter (Par. 7, “sending, by the radio access network device, the cell reselection information to a terminal device, where the cell reselection information is used by the terminal device to perform cell reselection”, “generating, by a radio access network device, cell reselection information, where the cell reselection information includes an identifier of at least one carrier frequency and an identifier of a network slice supported by each of the at least one carrier frequency; and sending, by the radio access network device, the cell reselection information to a terminal device”. Note that the network device sends to the terminal device the cell reselection information, thus the terminal device obtains the cell reselection information. Further, note that the cell reselection parameter includes a parameter as an identifier of at least one carrier frequency and a parameter as an identifier of a network slice, thus, the cell reselection information is equivalent to the mobility control parameter. See also Par. 14 and 17) for performing cell reselection in an inactive state (Par. 100, 85, 4, “when performing cell reselection based on the cell reselection information, the terminal device in the idle state or the inactive state may perform cell reselection based on the network slice supported by the terminal device and the network slice supported by each carrier frequency”, “When the terminal device in the idle state or the inactive state performs cell reselection, the terminal device reselects, based on the cell reselection information”. Note that the cell reselection information is used by the terminal when the terminal performs cell reselection in inactive or idle state. Further, note that the claim language does not explicitly state the terminal device actually uses the control parameter. The phrase, adds the cell reselection information to the RRC connection release message”. Par. 23, 24, “device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”), and 
the RRC connection release message carries the mobility control parameter and  obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message (Han, Par. 14, 24, 36, 48, 100, “the radio access network device adds the cell reselection information to the RRC connection release message”, “the terminal device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”. Par. 100, “performing cell reselection based on the cell reselection information”. Note that the RRC connection Release message is used to carry the cell reselection information, which reads on RRC connection release message carries the mobility control parameter. Further note that terminal uses the cell reselection information for reselecting a cell in inactive state as disclosed in paragraph 100). 
Han is not relied on for disclosing: Han is not relied on for disclosing wherein the RRC connection release message is used to instruct the terminal device to enter the inactive state, and the RRC connection release message
In an analogous art, 3GPP discloses wherein the RRC connection release message is used to instruct the terminal device to enter the inactive state (Page 4, lines 4-6, “For connected to INACTIVE RRC transition, the RRC Connection Release kind of message . . . can include . . . suspension/inactivation indication”. Also page 4, lines 11, “the UE . . . transits to RRC_INACTIVE”.  Note that the network sends 
3GPP further discloses wherein the additional features of obtaining, by a terminal device, a mobility control parameter for performing cell reselection in an inactive state comprises: receiving, by the terminal device, a radio resource control (RRC) connection release message sent by the network device (FIG. 3, note in figure 3 that the arrow show transmission from the network to the UE. Further, the arrow represents receiving by UE the “kind of RRCConnectionRelease” message, which reads on RRC connection Release message. Also see page 4, lines 2-3, “a RRC Connection Release kind of message is used and is sent”), and the RRC connection release message carries the mobility control parameter (Page. 4, lines 4-5, “the RRC Connection Release kind of message includes . . . mobility control information”. Note that mobility control information is equivalent to claimed mobility control parameter); and obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message (Page 4, lines 4-5, “RRC Connection Release kind of message”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Han by incorporating the teachings of 3GPP such that the device terminal receives RRC connection release message that includes instructions for  the terminal device to enter the inactive state because the RRC connection Release is the most common way of transmitting instructions during RRC signaling. Additionally, the RRC connection release message is specifically for the instructions to the UE to release connection or to enter inactive state, thus, it would be efficient to sending instruction to enter inactive state in RRC signaling that is specifically made for such instructions. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device;
wherein the decision parameter of the mobile state of the terminal device comprises: a time
window T-CRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection.

In an analogous art, Palenious disclose   “decision parameter” and “scaling parameter” only the scaling parameter is considered in the rejection because of alternative claim language “one of the following”);
wherein the decision parameter of the mobile state of the terminal device comprises: a time
window TCRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection (Par. 57, Note that since the claim language has alternative language format “one of the following: “decision parameter” and “scaling parameter”, and the rejection is based on the alternative language “scaling factor”, therefore, the rejection is applied on the details of the scaling factor and wherein the scaling parameter is a scaling factor used in cell selection and reselection. The details of decision parameter is not given weight in the rejection. Now, with regards to “wherein the scaling parameter is a scaling factor used in cell selection and reselection”, paragraph 57 discloses “Speed dependent scaling of reselection parameters may be used whereby the UE counts reselections during a configurable time period. . . Based on this determination, the UE may determine that it is in a medium or high mobility state ” and Par. 58 lines 1-4, “When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters”, and lines 4-6, “scaling factors 0.25, 0.5, 0.75, or 1.0 may be applied”.  Additionally, Par. 61 provides further details. However, the disclosures of Par. 57 and 58 is sufficient to read on the limitation “wherein the scaling parameter is a scaling factor used in cell selection and reselection”.)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Palenius such that scaling parameter are used as the criteria for cell reselection, because these parameters informs the device terminal perform cell selection when it is most efficient, therefore, preventing ping-pong effect and also preventing unnecessary cell selection when the terminal is at a very fast speed. Therefore, providing an efficient cell selection scheme. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claim 10 recites features analogous to the features of claim 4, thus, it is rejected for the same reasons as set forth above.
Dependent claim 13 recites features analogous to the features of claim 6, thus, it is rejected for the same reasons as set forth above.
Referring to claim 14, Han discloses a network device (FIG. 4, “Radio Access Network Device”, Abstract, FIG. 1-3 and par. 4, “A cell reselection method includes generating, by a radio access network device, cell reselection information,”), comprising:
a memory, a processor (Fig. 4 and Par. 146, 147, “network device 40 includes a processor 401, a memory 402”);

wherein the memory, the processor, the input interface, and the output interface are connected by a bus system (FIG. 4 and Par. 146, 147, “As shown in FIG. 4, the radio access network device 40 includes a processor 401, a memory 402, and a transceiver 403. The processor 401, the memory 402, and the transceiver 403 may be connected by using a bus”, note that transceiver receives input and transmit output, thus, it is equivalent to input interface and output interface. Further, note that as shown in FIG. 4, all the memory, processor, transceiver and network interface circuits are connected by a bus as described in paragraph 146), 
the memory is for storing instructions, and the processor is for executing the instructions stored in the memory to: configure, for a terminal device, a mobility control parameter for an inactive state (Par. 7, “sending, by the radio access network device, the cell reselection information to a terminal device, where the cell reselection information is used by the terminal device to perform cell reselection”, “generating, by a radio access network device, cell reselection information, where the cell reselection information includes an identifier of at least one carrier frequency and an identifier of a network slice supported by each of the at least one carrier frequency; and sending, by the radio access network device, the cell reselection information to a terminal device”. Note that the network device sends to the terminal device the cell reselection information, thus the terminal device obtains the cell reselection information. Further, note that the cell reselection parameter includes a parameter as an identifier of at least one carrier frequency and a parameter as an identifier of a network slice, thus, the cell reselection information is equivalent to the mobility control parameter. Also See also Par. 14 and 17. Not the network 
Han is not relied on for disclosing the RRC connection release message is used to instruct the terminal device to enter the inactive state. 
In an analogous art, 3GPP discloses the RRC connection release message is used to instruct the terminal device to enter the inactive state (Page 4, lines 4-6, “For connected to INACTIVE RRC transition, the RRC Connection Release kind of message . . . can include . . . suspension/inactivation indication”. Also page 4, lines 11, “the UE . . . transits to RRC_INACTIVE”.  Note that the network sends an indication to become inactive to the UE and the UE transits to inactive state. Thus, the indication serves as instruction to the UE to enter inactive state. Also see “the RRC Connection Release kind of message includes . . . mobility control information”. Note that mobility control information is equivalent to claimed mobility control parameter).
3GPP also teaches sending the mobility control parameter for the inactive state to the terminal device through radio resource control (RRC) dedicated signaling or a system broadcast message (FIG. 3, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Han by incorporating the teachings of 3GPP such that the device terminal receives RRC connection release message that includes instructions for  the terminal device to enter the inactive state because the RRC connection Release is the most common way of transmitting instructions during RRC signaling. Additionally, the RRC connection release message is specifically for the instructions to the UE to release connection or to enter inactive state, thus, it would be efficient to sending instruction to enter inactive state in RRC signaling that is specifically made for such instructions. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device;
wherein the decision parameter of the mobile state of the terminal device comprises: a time
window T-CRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection.
In an analogous art, Palenious disclose wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device (at least Par. 57, “Speed dependent scaling of reselection parameters … used whereby the UE counts reselections during a configurable time period”. Note that based on broad interpretation, the prior art needs to teach only one of the parameters in the case,  scaling parameter.  The prior art’s Speed dependent scaling of reselection parameter is equivalent to scaling parameter. Therefore, from the two parameters “decision parameter” and “scaling parameter” only the scaling parameter is considered in the rejection because of alternative claim language “one of the following”);
wherein the decision parameter of the mobile state of the terminal device comprises: a time
window TCRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection (Par. 57, Note that since the claim language has alternative language format “one of the following: “decision parameter” and “scaling parameter”, and the rejection is based on the alternative language “scaling factor”, therefore, the rejection is applied on the details of the scaling factor and wherein the scaling parameter is a scaling factor used in cell selection and reselection. The details of decision parameter is not given weight in the rejection. Now, with regards to “wherein the scaling parameter is a scaling factor used in cell selection and reselection”, paragraph 57 discloses “Speed dependent scaling of reselection parameters may be used whereby the UE counts reselections during a configurable time period. . .  ” and Par. 58 lines 1-4, “When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters”, and lines 4-6, “scaling factors 0.25, 0.5, 0.75, or 1.0 may be applied”.  Additionally, Par. 61 provides further details. However, the disclosures of Par. 57 and 58 is sufficient to read on the limitation “wherein the scaling parameter is a scaling factor used in cell selection and reselection”.)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Palenius such that scaling parameter are used as the criteria for cell reselection, because these parameters informs the device terminal perform cell selection when it is most efficient, therefore, preventing ping-pong effect and also preventing unnecessary cell selection when the terminal is at a very fast speed. Therefore, providing an efficient cell selection scheme. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claim 20 recites features analogous to the features of claim 6, thus, it is rejected for the same reasons as set forth above.
Response to Arguments
Applicant’s arguments submitted 3/11/2021 have been fully considered but are moot in view of new grounds of rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jung (US 20150319744).
Applicant is invited to contact the examiner to discuss claim amendments in order to place claims in condition for allowance and thereby expedite prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
(571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                       

/FRED A CASCA/Primary Examiner, Art Unit 2644